significant index no department of the treasury internal_revenue_service washington d c nov t epa ad re change in funding method request taxpayer plan dear ein - - pn this letter constitutes notice that approval has been granted for the change in assumptions as described below the approval applies for the plan_year beginning january of the internal_revenue_code code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa this approval has been granted in accordance with sec_430 in granting this approval we have considered only the acceptability of the new current_liability assumptions and as necessary the method by which the transition is to be made between the prior and the new method the taxpayer has represented under penalty of perjury that the plan did not engage in any lump sum windows or annuity purchase activities during the period reviewed for the experience study used to develop these new assumptions we are not expressing any opinion as to the accuracy or acceptability of any calculations or other material submitted with your request please note that this letter addresses only issues arising under sec_430 of the code and the approval granted herein should not be read to imply that the plan as it stands satisfies the requirements of other sections of the code this approval applies to the revisions of the following assumptions the revision of the rates of retirement the revision of the rates of withdrawal and the revision of the rates of disability rates of retirement less than years_of_service current proposed rates of retirement years_of_service current proposed age age rates of retirement years_of_service current proposed rates of retirement more than years_of_service current proposed age i age dollar_figure rates of retirement more than years_of_service current proposed rates of withdrawal current proposed age age rates of withdrawal current proposed age age rates of disability current proposed age rates of disability current proposed when filing form_5500 for the plan_year beginning january indicate on line of the schedule sb by checking the yes box that a change in non-prescribed assumptions has been made for the current_year you should also include a copy of this letter as an attachment to the schedule sb labeled schedule sb line - change in non-prescribed actuarial assumptions this ruling is directed only to the taxpayer that requested it sec_61 k of the code provides that it may not be used or cited by others as precedent this ruling is intended to solely address the issues specifically described above for any issue not specifically addressed in this ruling the plan must satisfy any and all applicable sections of the code and or regulations as in effect for the relevant plan_year s a copy of this letter is being sent to your authorized representative pursuant to a power_of_attorney form on file in this office matter please contact if you have any questions regarding this id yat - sincerely yours david m ziegler manager employee_plans actuarial group
